TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00601-CV




Vincent Wrencher, Sr., Appellant

v.

Stephanie Wrencher, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. FM306102, HONORABLE PATRICK O. KEEL, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N


                        Appellant Vincent Wrencher has filed a motion to dismiss the appeal.  We grant
the motion and dismiss the appeal.  Tex. R. App. P. 42.1(a).
 
 
                                                                        __________________________________________
                                                                        David Puryear, Justice
Before Chief Justice Law, Justices Puryear and Pemberton
Dismissed on Appellant’s Motion
Filed:   March 4, 2005